DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed on December 1, 2021 have been fully considered and they are persuasive. However, the amendments have raised additional issues, and the claims are rejected under new grounds of rejections.
Claims 1-6, 8-11, and 14-20 are currently pending. Claims 1, 3-5, 8-11, and 14-19 were amended. Claims 7, 12, and 13 were canceled.

Re: B. Claim Rejections – 35 USC § 112
Applicant asserts that the claim limitation “an autonomous report consumer” has been further defined as being implemented “logic”. As per paragraph [0184] of the originally filed specifications, logic is described as electronic circuits, software, or any combination of both. However, this is not a definition per se, but an example of what logic can be. Under broadest reasonable interpretation, the autonomous report consumer can include software. This raises new issues regarding the structure of the apparatus. See Claim Rejections – 35 USC § 112 below for details.
Applicant argues that the “level of detail on the cyber threats aimed at a target audience” has been clarified within the claimed limitations. After further consideration of the claims, the 112(b) rejection regarding the “level of detail” has been withdrawn.
type of report” has been clarified within the claimed limitations. After further consideration of the claims, the 112(b) rejection regarding the “type of report” has been withdrawn.
Applicant argues that the “high level of comprehension” has been amended within the claimed limitations. After further consideration of the claims, the 112(b) rejection regarding the “high level of comprehension” has been withdrawn.
Applicant argues that the indefinite range portion of the claim limitation “other information” has been amended to be “other information than the prose for sentences”. Thus, the “other information” refers to everything else within a particular section of a report. Therefore, the 112(b) rejection regarding a narrow range of limitations with a broad range has been withdrawn.
Applicant argues that the term “traditional algorithms” have been amended to merely “algorithms”. After further consideration of the claims, the 112(b) rejection regarding the “traditional algorithms” has been withdrawn.

Re: C. Claim Rejections – 35 USC § 103
The prior art rejections of the claims under 35 U.S.C. §103 has been withdrawn in view of the response on pg. 19 of the REMARKS. Specifically, the claims have been amended with subject matter that were previously identified as allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-11, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 4 are directed to an “apparatus” comprising only “a formatting module” that includes “an autonomous report composer” and “a set of one or more libraries.” Both claims recite the autonomous report composer as being implemented with “logic” (e.g. software). Thus, the “formatting module” is interpreted software as the composer and libraries are both software-based components. The body of the claim (software/programs) does not match that of the preamble (an apparatus), which is expected to contain hardware components.
Independent claims 11 and 19 recite: “the first type” and “the first type of report”, which lack proper antecedent basis.
Claim 18 is dependent on claim 19 and recites: “a multitude of templates of the different types of reports”. However, claim 19 only recites a single type of report that is composed by the autonomous report composer.
Any remaining claims are similarly rejected as stated in the above sections.

Allowable Subject Matter
Claims 1, 3-5, 8-11, and 14-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-15-2022